Case 2:20-cv-03706-JS-ST Document 11 Filed 01/15/21 Page 1 of 1 PageID #: 54




LINITED STATESI DISTRICT COURT
EASTERN DISTXICT OF NEW YORK
                                  ---------------x
 MICHELLE TEIIZIIR-FUCHS, on behalf
 of herself and other similarly situated             case No.: 2:20-cv-03706

                               Plaintiff,



 ANGEL BRINKI; FASHION, INC.


                               3_:1*___.._x


   DEFENDANT'S NOTICE OF MOTION TO DISMISS PLAINTIFF'S COMPI,AINT

          PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law la Support

Defendant's Motion to Dismiss Plaintiff s Complaint and the Declaration of Gregory l{.Griffith,

Defendant, Angel Ilrinks Fashion, LLC will move this Court before the Honorable Joanna Seybert,

at the United States Clourthouse, located at 100 Federal Plaza, Central Islip, New York, on a date

to be determined by tlte Court, for an Order dismissing the Complaint pursuant to Federal Rule    of
Civil Procedure 12(b)(1) and 12(bX6), and for such other relief   as   this Court may deern just and

proper.

Dated: New York, New York
January 14,2021
                                                            Respectfully submitted,
                                                            THE GRIFFITH LAWIIRM

                                                                            r' -     ,:'l----)
                                                                        L   I'1        . ''
                                                                                 -{'/ {-"--*-
                                                            By:
                                                                              I '-'t
                                                                      Gregory H. Griffi[, Es+
                                                            275 Madison Avenue,35th Irloor
                                                            New York, New York 10016
                                                            Tel: (646) 240-4256
                                                            Emai I : ggriffith@ghgl awpc, com
                                                            Attorneys for Defendant
